            Case 4:20-cv-40034-TSH Document 1 Filed 03/19/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
                               CENTRAL DIVISION
____________________________________________

CATHERINE VITALE,

                       Plaintiff,                           NOTICE OF REMOVAL

       v.                                                   Civil Action No.: 4:20-CV-40034

WEGMANS FOOD MARKETS, INC.
(D/B/A WEGMANS MASSACHUSETTS, INC.),

                  Defendant.
____________________________________________

TO:    CLERK, UNITED STATES DISTRICT COURT
       FOR THE DISTRICT OF MASSACHUSETTS

       PLEASE TAKE NOTICE that Defendant Wegmans Food Markets, Inc. (“Wegmans”),

by and through its attorneys, Harter Secrest & Emery LLP, hereby invokes this Court’s subject

matter jurisdiction and removes the state court action described below from the Trial Court of

Massachusetts, Worcester County Superior Court, where the action is now pending, to the United

States District Court for the District of Massachusetts.

                        NATURE OF ACTION AND PROCEDURAL HISTORY

       1.      Plaintiff Catherine Vitale commenced this action by filing a Summons and

Complaint in the Trial Court of Massachusetts, Worcester County Superior Court, on February

19, 2020 (Civil Docket No. 2085CV00202).

       2.      Vitale served the Summons and Complaint and the Superior Court’s Civil

Tracking Order on February 28, 2020. All of the papers served on Wegmans are attached as

Exhibit A.
            Case 4:20-cv-40034-TSH Document 1 Filed 03/19/20 Page 2 of 4



       3.      The Complaint set forth causes of action for disability discrimination and

retaliation under Massachusetts General Laws ch. 151B, § 4, and Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-2, et seq. (“Title VII”). Complaint (Exh. A), ¶¶ 1-2, 57-60.

                            PROPRIETY OF AND BASIS FOR REMOVAL

       4.      The Court has subject matter jurisdiction over this matter because Plaintiff alleges

a violation of Title VII, and thus a federal question over which the Court has subject matter

jurisdiction pursuant to 28 U.S.C. Sections 1331 and 1343 and 42 U.S.C. Section 2000e-5(f)(3).

       5.      The Court may exercise supplemental jurisdiction under 28 U.S.C. Section

1367(a) because Vitale’s state law claim is “so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy.”

       6.      Venue is proper in the District of Massachusetts, Central Division, as this is the

District embracing the place where the state court proceeding is pending, where the defendant

resides, and where a substantial part of the events alleged in the Complaint occurred.

       7.      The above-entitled action, therefore, may be removed to this Court pursuant to

28 U.S.C. § 1441.

       8.      This Notice of Removal is filed with this Court within thirty (30) days after

receipt by Wegmans, through service, of the Summons and Complaint.

       9.      A copy of all process, pleadings, and orders served upon Wegmans in the state

court proceeding have been filed with this Notice (see Exh. A).

       10.     Promptly after filing this Notice of Removal, Wegmans will give written notice of

the filing of this Notice of Removal to Vitale’s attorney as required by 28 U.S.C. Section

1446(d).




                                                 2
           Case 4:20-cv-40034-TSH Document 1 Filed 03/19/20 Page 3 of 4



         11.   Promptly after filing this Notice of Removal, Wegmans will file a copy of this

Notice of Removal with the Clerk of the Trial Court of Massachusetts, Worcester County

Superior Court, as required by 28 U.S.C. Section 1446(d).

         12.   Pursuant to Local Rules 5.4(f) and 81.1(a), within twenty-eight (28) days of filing

this Notice of Removal, Wegmans will file certified or attested copies of all records and

proceedings in the state court and a certified or attested copy of all docket entries in the state

court.

         13.   Notwithstanding this Notice of Removal, Wegmans does not waive any defenses

to Vitale’s claim(s), nor does Wegmans concede that Vitale has adequately pled any claims upon

which relief may be granted.

         WHEREFORE, Defendant Wegmans Food Markets, Inc. respectfully requests that the

above-entitled action be removed from the Trial Court of Massachusetts, Worcester County

Superior Court, to the U.S. District Court for the District of Massachusetts.

DATED:         Rochester, New York
               March 19, 2020

                                               Wegmans Food Markets, Inc.,
                                               by its attorneys

                                               /s/ Julia E. Green
                                               Julia E. Green BBO# 658730
                                               Harter Secrest & Emery LLP
                                               1600 Bausch & Lomb Place
                                               Rochester, New York 14604-2711
                                               Telephone: (585) 231-1191
                                               Email: jgreen@hselaw.com




                                                   3
          Case 4:20-cv-40034-TSH Document 1 Filed 03/19/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE

       I, Julia E. Green, hereby certify that on March 19, 2020, a true copy of this Notice of
Removal was served on the following parties/attorneys by mailing same via First Class U.S.
Mail, postage prepaid:

                                    Darren T. Griffis, Esq.
                          Glickman, Sugarman, Kneeland & Gribouski
                                      11 Harvard Street
                               Worcester, Massachusetts 01609

                         Counsel of Record for Plaintiff Catherine Vitale


                                             /s/ Julia E. Green
                                             Julia E. Green




                                                 4
